DETAILED ACTION
This communication is responsive to the application, filed April 22, 2021.  Claims 1-5, 7-12, and 14-19 are pending in this application.  The applicant has canceled claims 6, 13, and 20.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on March 11, 2019 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Application No. 16/298,064. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Application No. ‘064 discloses similar claim subject matter and are obvious variants of the method claims 1-5 and 7 of the instant application.  The claimed subject matter of the instant application is fully anticipated by the reference application.
Claims 8-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Application No. 16/298,064. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8-14 of U.S. Application No. ‘064 discloses similar claim subject matter and are obvious variants of the method claims 8-12 and 14 of the instant application.  The claimed subject matter of the instant application is fully anticipated by the reference application.
Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Application No. 16/298,064. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-20 of U.S. Application No. ‘064 discloses similar claim subject matter and are obvious variants of the method claims 15-19 of the instant 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jorapur (US 7,299,382 B2) in view of Alvey et al. (US 2007/0143093 A1) and further in view of Xu et al. (US 7,721,265 B1).

As per claim 1:  A system, comprising a processor configured to:
based on a function call to a function by an application under test that is being tested using a test case in a testing environment:
Jorapur discloses [column 4, lines 43-55] software may be tested at least in part automatically and testing may use automatically generated test cases.  Test cases may be generated from one or more original tests by varying the test parameters or configuration settings to provide different testing scenarios.  Different configurations for the software to be tested may be generated and used during testing to determine the results of operating the software in these configurations.  In one embodiment, test cases may be automatically generated so that a plurality of different values may be used for each variable of the software or for its expected input values during testing to increase the test scope.
determine whether modification of the function is enabled; and
based on determining that modification of the function is enabled:
set up function recovery; 
run the function in a modified mode;
Jorapur discloses [column 7, lines 26-67] the generator may produce one or more different configurations, such as deployment descriptors, corresponding to an application and its modules in one embodiment.  The deployment descriptors may be configured for testing the application.  Jorapur discloses modifying the function code, but fails to explicitly disclose running the function in a modified mode if the modification of the function is enabled.  Alvey discloses a similar system, which further teaches [Fig. 3; 0045-0048] a function call is made to a function.  The function checks to see if a simulation environment has been activated [modified mode of the function].  The simulation environment may be checked at various places in the code, and may be activated by setting a global variable, an environment variable, a switch or some other means.  The function is executed if and simulated results are provided.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jorapur with that of Alvey.  One would have been motivated to run the function in a modified mode because it allows to generate simulated results of various simulated conditions [Alvey; 0045-0048].
detect an error during the running of the function in the modified mode; and
based on the detecting of the error during the running of the function in the modified mode:
suppress the error by the function recovery; and
based on the suppressing of the error by the function recovery, continue the running of the function in the modified mode.
Alvey and Jorapur disclose running the function in the modified mode, but fail to explicitly disclose suppressing the error and continuing the running of the function.  Xu discloses a similar system, which further teaches [Fig. 3; cols. 7 and 8] if a watched event occurs [error/exception] in a test script under test 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jorapur and Alvey with that of Xu.  One would have been motivated to suppress the error/exception and resume running the script because it allows completion of the full test script [Xu; Fig. 3; cols. 7 and 8].

As per claim 2:  The system of claim 1, the processor configured to:
based on the function call, run the function in a normal mode before or after running the function in the modified mode using the test case in the testing environment.
Alvey discloses [Fig. 3; check environment (316); 0045-0048] based on the function and the check environment, it is determined if the function requests actual results or simulated results.  If the simulation is off, the function returns actual [normal mode] results.

As per claim 3:  The system of claim 2, wherein the normal mode comprises an authorized mode, and the modified mode comprises an unauthorized mode.
Alvey discloses [Fig. 3; check environment (316); 0045-0048] based on the function and the check environment, it is determined if the function requests actual results [authorized mode] or simulated results [unauthorized mode].  If the simulation is off, the function returns actual [normal mode] results.

As per claim 4:  The system of claim 1, wherein determining whether modification of the function is enabled comprises checking a global switch that is set in the testing environment.
Alvey discloses [Fig. 3; 0045-0048] a function call is made to a function.  The function checks to see if a simulation environment has been activated [modified mode of the function].  The simulation environment may be checked at various places in the code, and may be activated by setting a global variable, an 

As per claim 5:  The system of claim 4, wherein the global switch applies to a test suite that includes the test case.
Alvey discloses [Fig. 3; 0045-0048] a function call is made to a function.  The function checks to see if a simulation environment has been activated [modified mode of the function].  The simulation environment may be checked at various places in the code, and may be activated by setting a global variable, an environment variable, a switch [global switch] or some other means.  The function is executed if and simulated results are provided.

As per claims 8-12:  Although claims 8-12 are directed towards a method claim, they are rejected under the same rationale as the system claims 1-5 above.

As per claims 15-19:  Although claims 15-19 are directed towards a computer program product claim, they are rejected under the same rationale as the system claims 1-5 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if they overcome the Double Patenting rejection above and are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20150264074 A1 – Mendelev discloses software debugger is enable and runs in the background for debugging a software program.  The debugger also provides functions for controlled execution and a user to interact.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114